Case: 14-31220      Document: 00513364396         Page: 1    Date Filed: 02/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-31220                                    FILED
                                  Summary Calendar                           February 1, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
MARK DAVID HOOK,

                                                 Petitioner-Appellant

v.

LORETTA LYNCH; JANET NAPOLITANO; PHILIP MILLER; J. P. YOUNG,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-131


Before STEWART, Chief Judge, and OWEN, and COSTA, Circuit Judges.
PER CURIAM: *
       Mark David Hook appeals the district court’s dismissal without prejudice
of his 28 U.S.C. § 2241 application on the grounds that his detention by the
Bureau of Immigration and Customs Enforcement (ICE) is unconstitutional in
light of Zadvydas v. Davis, 533 U.S. 678 (2001). We review the district court’s
legal conclusions de novo and its factual findings for clear error. Tran v.
Mukasey, 515 F.3d 478, 481 (5th Cir. 2008).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31220    Document: 00513364396     Page: 2   Date Filed: 02/01/2016


                                 No. 14-31220


      The district court did not err in denying the application. Despite Hook’s
protestations to the contrary, the record establishes that he has “fail[ed] or
refuse[d] to make timely application in good faith for travel or other documents
necessary to [his] departure,” thus warranting the extending of the generally
applicable 90-day removal period. 8 U.S.C. § 1231(a)(1), (2). Though Hook
purports to be a citizen of the United Kingdom, he has repeatedly rebuffed
requests from ICE and U.K. consular officials to provide the specific
information and documentation regarding his identity necessary to secure
travel documents. The information he has provided has been vague, which is
concerning in light of U.K. officials’ credible suspicions about his professed
identity. Hook’s failure to cooperate with the efforts to remove him tolled the
running of the removal period. Benn v. Bureau of Immigration and Customs
Enforcement, 82 F. App’x 139, 140 (5th Cir. 2003) (alien’s incomplete and
conflicting statements to the INS hampered removal efforts and thus extended
removal period); Pelich v. INS, 329 F.3d 1057, 1060 (9th Cir. 2003) (“[t]he
detainee cannot convincingly argue that there is no significant likelihood of
removal in the reasonably foreseeable future if the detainee controls the
clock.”). Accordingly, Hook has failed to show that under the circumstances,
his continued detention violates his constitutional rights and that “there is no
significant likelihood of removal in the reasonably foreseeable future.”
Zadvydas, 533 U.S. at 701.
      Hook also challenges the determination that two exhibits containing
foreign documents were self-authenticating under Federal Rule of Evidence
902(3). He contends that they were not public documents subject to the rule
and that, in any event, there was no showing of good cause to deem them self-
authenticating in the absence of a final certification as required by the rule.
Hook did not timely object to the introduction of one of the exhibits, and, as to

                                       2
    Case: 14-31220    Document: 00513364396    Page: 3   Date Filed: 02/01/2016


                                No. 14-31220


the other, he did not raise either of the arguments that he now advances, and
so our review is for plain error. See FED. R. EVID. 103(a)(1); United States v.
Seale, 600 F.3d 473, 485 (5th Cir. 2010). Because Hook has not demonstrated
that the result of the proceeding would have been different had the documents
been excluded, he has not shown that his substantial rights were affected. See
United States v. Cervantes, 706 F.3d 603, 616 (5th Cir. 2013).
      The district court’s judgment is AFFIRMED.




                                      3